DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

              ANNMARIE BALCH and SHERMAN BALCH,
                          Appellants,

                                   v.

                  JPMORGAN CHASE BANK, N.A.,
                          Appellee.

                              No. 4D17-33

                          [August 10, 2017]

   Appeal of non-final order from the Circuit Court for the Nineteenth
Judicial Circuit, Martin County; F. Shields McManus, Judge; L.T. Case
No. 2009-CA-000566.

  Annmarie Balch and Sherman Balch, Palm City, pro se.

   William D. Mueller, Elliot B. Kula and W. Aaron Daniel of Kula &
Associates, P.A., Miami, for appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and CONNER, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.